Mr. Justice Figueras
delivered the opinion of the conrt.
The defendant, Luis Colón, was convicted of assault and battery with aggravated circumstances and sentenced to one .year’s imprisonment, from which judgment the defendant took .an appeal. The appellant failed to present in the appellate ■court any plea or bill of exceptions and no errors appeared in the allegations, proceedings and judgment of the trial court.

Affirmed.

Justices Hernández, MacLeary and Wolf concurred.
Mr. Chief Justice Quiñones did not take part in the dicision of this case.